196 P.3d 82 (2008)
223 Or. App. 610
Brandon LUCAS, Plaintiff-Appellant,
v.
PORT OF PORTLAND, Defendant-Respondent.
050909503, A133192.
Court of Appeals of Oregon.
Argued and Submitted May 13, 2008.
Decided November 5, 2008.
J. William Savage argued the cause for appellant. With him on the briefs were J. William Savage, P.C., Carol L. Hepburn, and Carol L. Hepburn, P.S.
Jay W. Beattie, Portland, argued the cause for respondent. With him on the brief were Thomas E. McDermott and Lindsay, Hart, Neil & Weigler, LLP.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Reversed and remanded. Norgaard v. Port of Portland, 223 Or.App. 543, 196 P.3d 67 (2008).